Citation Nr: 0311178	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis and due to an undiagnosed illness.

2. Entitlement to service connection for insomnia and fatigue 
due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

4.  Entitlement to service connection for bloody stools due 
to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision due 
to an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms 
due to an undiagnosed illness.

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

8.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

9.  Entitlement to service connection for impotence due to an 
undiagnosed illness.

10.  Entitlement to service connection for shortness of 
breath (SOB) due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss and 
decreased concentration due to an undiagnosed illness.

12.  Entitlement to service connection for nervousness due to 
an undiagnosed illness.

13.  Entitlement to service connection for a skin disorder 
due to an undiagnosed illness.

14.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

15.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

16.  Entitlement to service connection for a disability 
claimed as poor circulation (tingling in the legs) due to an 
undiagnosed illness.

17.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

18.  Entitlement to service connection for muscle soreness 
due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
July 1971 to July 1973, including duty in Vietnam.  
Thereafter, he was a member of the Mississippi National Guard 
from June 1976 until retirement sometime in 2000, or later.  
The appellant was ordered to active duty from September 1990 
to June 1991, in support of operation Desert Shield/Desert 
Storm, and he served in Southwest Asia from November 1990 to 
May 1991.

In March 2001, the Board remanded this case to the RO for 
notification and reconsideration in light of the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  The RO 
continued the denial of all issues and returned the case to 
the Board for appellate review.

The Board notes that the appellant served on active duty in 
the Republic of Vietnam during the Vietnam Era and that VA 
medical records dated from November 1995 onward reflect a 
diagnosis of diabetes mellitus.  The matter is referred to 
the RO for appropriate action.



REMAND

The Board notes that while the RO sent the appellant a 
letter, in March 2001, in which the provisions of the VCAA 
were discussed, the appellant has not been given notice of 
the pertinent provisions of 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 or of final rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This would normally be accomplished by 
the Statement of the Case (SOC) or a Supplemental Statement 
of the Case (SSOC).  However, the most recent SSOC, dated in 
March 2003, contains not the current versions of 38 C.F.R. 
§ 3.102 and § 3.159, but instead the outdated versions that 
discuss the need for a well-grounded claim.

In addition, this is a case in which the complete service 
medical records are not in evidence.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Here, the appellant 
was a member of the Mississippi National Guard for over 20 
years, but only a few of his Mississippi National Guard 
(114th Military Police Company in Clinton, MS) medical 
records have been associated with the claims file.  

The appellant testified that, after he returned from his 
Persian Gulf deployment, he was unable to perform physical 
testing required for his National Guard duty and that he 
suffered from multiple physical and mental conditions that 
would have undoubtedly had an effect on the appellant's 
performance of his National Guard duties.  However, none of 
his National Guard personnel records post-Persian Gulf 
deployment have been associated with the claims file.  The 
Board notes that the appellant served with the 114th Military 
Police Company of the Mississippi National Guard in Clinton, 
MS, and the RO should obtain all medical and personnel 
records associated with his membership in the Mississippi 
National Guard.

The appellant testified that he underwent physical 
examinations in relation to his employment, both as a state 
highway police officer and as a football official, after his 
return from his Gulf War deployment.  However, no employment 
records from either source has been associated with the 
claims file.  The appellant should also be asked to provide a 
description of the time period for which he worked as a 
football official, the number of games he officiated and the 
nature of those officiating duties, including the age or 
skill level of the football league involved.

The considerations described above require a search for 
relevant service medical records.  In addition, the duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
again REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels.  In 
particular, a search should be made for 
the appellant's post-Persian Gulf 
deployment Mississippi National Guard 
medical records.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

2.  The RO should take appropriate steps 
to secure the Mississippi National Guard 
service personnel records from the 114th MP 
Company in Clinton, MS for the appellant 
through official channels.  In particular, 
a search should be made for the 
appellant's post-Persian Gulf deployment 
National Guard personnel records.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should contact the appellant 
and request him to submit a list with the 
names, addresses, and dates of treatment 
by any physicians, hospitals or treatment 
centers (private, VA or military) who 
provided him with relevant treatment for 
all of his claimed symptoms since June 
1991.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, if 
required, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant and request 
copies of any and all medical or treatment 
records or reports pertaining to the 
appellant not already of record.  

In particular, the RO should obtain the 
appellant's employment medical records 
dated from 1991 onward from his state 
highway police job and from his football 
officiating job.  These records should be 
associated with the claims file.

4.  The appellant should also be asked to 
provide a description of the time period 
for which he worked as a football 
official, the number of games he 
officiated and the nature of those 
officiating duties, including the age or 
skill level of the football league 
involved.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and in the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
are fully complied with and satisfied. 

6.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his claims 
and of what part of such evidence the 
Secretary will attempt to obtain on his 
behalf.

7.  After the above development is 
completed, the RO should arrange for a 
review of the appellant's medical records 
by a doctor who handles Persian Gulf 
syndrome cases, due to the questions of 
etiology presented, in order to evaluate 
the etiology and extent of any claimed 
disorder present.  The claims file, 
including all Mississippi National Guard, 
Army and post-service treatment records, 
should be made available to the reviewer.  

The reviewer is requested to review the 
pertinent medical records, and provide a 
written opinion as to the presence, 
etiology and onset of any claimed disorder 
found.  Specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
disorder is related to symptoms or signs 
the appellant may have had in the National 
Guard or in the Army, particularly since 
his service in the Persian Gulf.  

The reviewer should also discuss the 
approximate date of onset of the 
appellant's hypertension and comments of 
record concerning "white coat syndrome" 
should be explained.  The reviewer should 
discuss all in-service blood pressure 
readings, with comment on the clinical 
significance of, and treatment for, any 
atypical findings.  The results of any 
physical examinations of record should be 
discussed, as well as the clinical 
significance of any imaging or laboratory 
tests (e.g., the positive ANA test in July 
1997, and the positive occult blood tests 
in 1994), or any intervals of time that 
demonstrate an absence of medical 
treatment.  The reviewer should indicate 
whether the appellant's complained-of hair 
loss is related to male pattern alopecia.  
The reviewer should explain any bases for 
assigning or not assigning an association 
with a known diagnosis for the appellant's 
complaints of insomnia, fatigue, GI 
condition, bloody stools, blurred vision, 
flu-like symptoms, headaches, dizziness, 
impotence, SOB, memory loss, decreased 
concentration, nervousness, skin 
condition, frequent urination, hair loss, 
poor circulation, joint pain and muscle 
soreness.  Any opinion expressed must be 
accompanied by a written rationale.

If it is determined that examination(s) 
are needed for making the aforementioned 
opinions, such examination(s) should be 
scheduled.

8.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


